Citation Nr: 0115736	
Decision Date: 06/07/01    Archive Date: 06/13/01

DOCKET NO.  00-23 029	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi



THE ISSUE

Entitlement to an increased disability rating for generalized 
anxiety disorder, currently evaluated as 50 percent 
disabling.  



REPRESENTATION

Appellant represented by:	Mississippi Division of 
Veterans Affairs










INTRODUCTION

The veteran served on active military duty from May 1943 to 
March 1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2000 rating action of the 
Department of Veterans Affairs Regional Office (RO) in 
Jackson, Mississippi.  In that decision, the RO granted an 
increased disability rating for the veteran's 
service-connected generalized anxiety disorder from 
30 percent to 50 percent, effective from March 2000.  

The veteran's original adjudication claims folder was 
previously misplaced.  His current claims folder was rebuilt 
in 1975.  


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims (Court) in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).


Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the veteran if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  

In particular, review of the claims folder indicates that, in 
June 2000, the veteran was accorded a VA mental disorders 
examination.  According to the report of this evaluation, the 
examiner diagnosed a generalized anxiety disorder, concluded 
that the veteran's social functioning was seriously impaired, 
and assigned a global assessment of functioning (GAF) score 
of 49.  

Significantly, however, the examiner also noted in the 
examination report that the claims folder and full medical 
record were not available for review.  The examiner explained 
that the information contained in the evaluation report was 
based on a "clinical interview [with the veteran], the few 
available computer-generated progress notes, and the 
veteran's questionable recall of events."  Additionally, the 
examiner stated that the lack of a claims file made it 
impossible for her to compare "past with present psychiatric 
presentation, GAF, and social functioning."  Consequently, 
she recommended that "the claims folder, which contains 
vital background information, be provided to the next 
examiner so that well-informed conclusions may be drawn."  

Also in the examination report, the examiner stated that the 
veteran's occupational functioning was not at issue because 
he has not work for at least 25 years due to chronic physical 
problems.  Significantly, however, the pertinent rating 
criteria requires consideration of the symptomatology 
associated with the service-connected psychiatric disorder as 
well as the effect that this relevant pathology has on the 
veteran's social and occupational impairment.  See, 38 C.F.R. 
§ 4.130 (2000).  

Specifically, according to the pertinent rating criteria, a 
50 percent disability rating will be assigned when the 
evidence reflects occupational and social impairment with 
reduced reliability and productivity due to such symptoms as 
a flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  Id.  

A 70 percent evaluation is warranted for occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and an inability to establish and maintain 
effective relationships.  Id.  

A 100 percent rating will be assigned with evidence of total 
occupational and social impairment, due to such symptoms 
as:  gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name.  Id.  

Consequently, the Board concludes that, on remand, the 
veteran should be accorded a VA psychiatric examination in 
which the examiner has access to the veteran's claims folder 
and, thus, his pertinent medical records.   The VA 
psychiatric examination conducted on remand should include a 
discussion of the pathology specifically associated with the 
veteran's service-connected generalized anxiety disorder as 
well as the effect of this symptomatology has on his social 
and occupational functioning.  Id.  

Further review of the claims folder indicates that the 
veteran has received psychiatric treatment at the Mental 
Health Clinic (MHC) at the VA Medical Center (VAMC) in 
Memphis, Tennessee.  In fact, at the June 2000 VA mental 
disorders examination, the veteran reported that he continues 
to see a psychiatrist at this medical facility.  The most 
recent record of psychiatric treatment that the veteran has 
received at this medical facility which has been obtained and 
associated with his claims folder is dated in September 2000.  

In view of the need to remand the veteran's increased rating 
claim to accord him a complete and thorough VA psychiatric 
examination, the Board concludes that, on remand, an attempt 
should be made to obtain copies of records of psychiatric 
treatment that the veteran has received at the Memphis VAMC 
since September 2000.  See Simington v. Brown, 9 Vet.App. 334 
(1996) (per curiam) (stipulating that VA is deemed to have 
constructive knowledge of any documents "within the 
Secretary's control" and that any such documents relevant to 
the issue under consideration must be included in the record 
on appeal) and Bell v. Derwinski, 2 Vet.App. 611, 613 (1992) 
(regarding records in constructive possession of VA).  

Accordingly, the case is REMANDED to the RO for the following 
actions:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  

2.  In addition, the RO should furnish the 
veteran the appropriate release of 
information forms in order to obtain 
copies of records of VA, private, and 
military treatment that he has received 
for his service-connected generalized 
anxiety disorder in recent years.  Copies 
of all such available records should be 
associated with the veteran's claims 
folder.  

3.  Regardless of the veteran's response, 
the RO should specifically request the 
Memphis VAMC to furnish copies of records 
of treatment that the veteran has received 
at that facility since September 2000.  
Copies of all such available records 
should be associated with the veteran's 
claims folder.  

4.  Thereafter, the veteran should be 
afforded a VA psychiatric examination by 
an examiner who has not previously 
examined him if possible to determine the 
severity of his service-connected 
generalized anxiety disorder.  The claims 
folder, and a copy of this remand, should 
be made available to the examiner, and the 
examiner should verify in the report that 
the claims folder was reviewed.  All 
necessary tests and studies should be 
completed.  The examiner should be asked 
to obtain from the veteran his detailed 
occupational history and to identify the 
severity of the veteran's 
service-connected generalized anxiety 
disorder by identifying all disabling 
manifestations and by providing an opinion 
as to the overall effect of this 
service-connected disability on his social 
and occupational adaptability, without 
consideration of his age or physical 
condition.  A GAF score should be provided 
along with an explanation of the score's 
meaning in the context of applicable 
rating criteria.  

5.  The RO should then re-adjudicate the 
issue of entitlement to a disability 
rating greater than 50 percent for the 
service-connected generalized anxiety 
disorder.  If the benefit sought on appeal 
remains denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case.  The 
supplemental statement of the case must 
contain notice of all relevant actions 
taken on the claim for benefits, to 
include the applicable law and regulations 
considered pertinent to the issue 
currently on appeal as well as a summary 
of the evidence received since the 
issuance of the statement of the case.  An 
appropriate period of time should be 
allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter that the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	THERESA M. CATINO
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  




